Exhibit 10.1


AMENDMENT NUMBER TWENTY-ONE TO CREDIT AGREEMENT


THIS AMENDMENT NUMBER TWENTY-ONE TO CREDIT AGREEMENT (this "Amendment"), dated
as of November 7, 2016, is entered into by and among the lenders identified on
the signature pages hereof (such Lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and, collectively, as the "Lenders"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), as administrative
agent for each member of the Lender Group and the Bank Product Providers (as
such terms are defined in the below referenced Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation ("EAC"), ERICKSON HELICOPTERS, INC. (formerly known as
Evergreen Helicopters, Inc.), an Oregon corporation ("Helicopters")
(Helicopters, together with EAC, are referred to hereinafter each individually
as a "Borrower", and individually and collectively, jointly and severally, as
the "Borrowers"), the Subsidiaries of Borrowers identified on the signature
pages hereof (such Subsidiaries are referred to hereinafter each individual as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"), and in light of the following:


WITNESSETH


WHEREAS, Lenders, Agent, Wells Fargo, as lead arranger, book runner, syndication
agent, and documentation agent, and Borrowers are parties to that certain Credit
Agreement, dated as of May 2, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement");


WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Credit Agreement; and


WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to accommodate Borrowers' requests.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto), as
amended hereby.


2.Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows:


(a)Clause (c) of Article 7 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(c)    [Reserved.]


(b)Clause (a)(i)(B) of Section 13.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:






--------------------------------------------------------------------------------




(B)    Agent, Swing Lender, and Issuing Bank; provided that no consent of Agent
shall be required in connection with an assignment to a Person that is a Lender
(so long as such Lender is not also a holder of any of the Senior Notes);
provided further that Agent's refusal to consent to an assignment to any holder
of the Senior Notes or provider of debtor-in-possession financing (other than
any of the Lenders party to this Agreement as of the Twenty-First Amendment
Effective Date) shall not be deemed to be unreasonable, subject to an agreement
in writing among the Agent and Required Lenders to the contrary,


(c)The definition of "Required Lenders" set forth on Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:


"Required Lenders" means, at any time, Lenders having or holding more than
66.67% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders and (ii) at any time there are 2 or
more Lenders, “Required Lenders” must include at least 2 Lenders (who are not
Affiliates of one another).


(d)Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following new definitions therein in the appropriate alphabetical order:


"Twenty-First Amendment" means that certain Amendment Number Twenty-One dated as
of November 7, 2016 (and effective as of the Twenty-First Amendment Effective
Date) among Agent, the Lenders party thereto, Borrowers, and the Guarantors
party thereto.


"Twenty-First Amendment Effective Date" shall have the meaning assigned thereto
in the Twenty-First Amendment.


3.Additional Agreements.


(a)Permitted Uses of Revolving Loans. Subject to the terms of the Credit
Agreement (as amended hereby) and the other Loan Documents, Agent and Lenders
hereby agree that, effective as of October 31, 2016, all Revolving Loans
advanced during the period from October 31, 2016 through and including November
8, 2016 shall only be advanced under the Credit Agreement to the extent required
to enable the Borrowers to pay those expenses enumerated in the "Budget" (as
defined in the Eighteenth Amendment and which, for the avoidance of doubt, shall
be in form and substance acceptable to Agent and Lenders), at the time and in
the amounts set forth in the Budget, and shall in no event exceed $6,201,762.01
in the aggregate (including, for the avoidance of doubt, the Revolving Loans
advanced (x) on October 31, 2016 to fund the payment due and owing by Borrowers
to Starlite Aviation and (y) on November 2, 2016 to fund certain critical
payments). Borrowers hereby agree that all proceeds of Revolving Loans advanced
under the Credit Agreement on and after October 31, 2016 shall be used
exclusively to pay such expenses enumerated in the Budget, at the time and in
the amounts set forth in the Budget. The parties hereto acknowledge, confirm and
agree that any failure of the Borrowers to comply with this Section 3(a) shall
constitute an immediate Event of Default under the Credit Agreement.


(b)Acknowledgment Regarding Limited Excess Availability Agreements.
Notwithstanding anything in Section 14.1(a) of the Credit Agreement to the
contrary, the parties hereto hereby acknowledge and agree that each of the
written agreements of Agent, Required Lenders, and Borrowers reached via
electronic mail (x) on October 31, 2016 that, solely on October 31, 2016,
Borrowers shall be required to have Excess Availability of at least $12,500,000,
and (y) on November 2, 2016 that, solely on


- 2 -

--------------------------------------------------------------------------------




November 2, 2016, Borrowers shall be required to have Excess Availability of at
least $14,000,000, constitutes an effective modification of the Credit
Agreement, subject to the terms set forth in each such agreement. The
acknowledgement and agreement set forth in this Section 3(b) is a limited
acknowledgment and agreement and shall not be deemed to constitute a waiver or
consent with respect to any other current or future departure from the
requirements of any provision of the Credit Agreement or any other Loan
Documents.


4.Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
Agent) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the "Twenty-First Amendment
Effective Date"):


(a)The Twenty-First Amendment Effective Date shall occur on or prior to November
7, 2016.


(b)Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.


(c)Agent shall have received an amendment fee letter (the "Twenty-First
Amendment Fee Letter"), dated as of the date hereof, by and among Agent and
Borrowers, in form and substance satisfactory to Agent, duly executed and
delivered by the parties thereto.


(d)The representations and warranties herein and in the Credit Agreement and the
other Loan Documents as amended hereby shall be true, correct and complete in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).


(e)No Default or Event of Default shall have occurred and be continuing or shall
result from the consummation of the transactions contemplated herein.


(f)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party, Agent, or any Lender.


(g)Borrowers shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all fees, costs, expenses and taxes then payable
pursuant to the Credit Agreement and Section 6 of this Amendment.


(h)All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.


5.Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and the Lenders as follows:


(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and


- 3 -

--------------------------------------------------------------------------------




authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and the
other Loan Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby.


(b)The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action on the part of such Loan Party and (ii) do not and will not (A)
violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Loan Party, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of such Loan Party except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, (C) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of such Loan
Party, other than Permitted Liens, (D) require any approval of such Loan Party's
interest holders or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect, or (E) require any registration with, consent, or approval of,
or notice to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation in connection with this Amendment.


(c)This Amendment has been duly executed and delivered by each Loan Party. This
Amendment and each Loan Document to which such Loan Party is a party is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.


(d)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, Agent or any Lender.


(e)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.


(f)The representations and warranties in the Credit Agreement and the other Loan
Documents as amended hereby are true, correct and complete in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date).


6.Payment of Costs and Fees. Borrowers agree to pay all out-of-pocket costs and
expenses of Agent (including, without limitation, the reasonable fees and
disbursements of outside counsel to Agent) in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.




- 4 -

--------------------------------------------------------------------------------




7.Release.


(a)Each Loan Party hereby acknowledges and agrees that the Obligations under the
Credit Agreement and the other Loan Documents are payable pursuant to the Credit
Agreement and the other Loan Documents as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind.


(b)Effective on the date hereof, each Loan Party, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges each member of the
Lender Group, each Bank Product Provider, and each of their respective
Affiliates, and each of their respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
managers, investors, attorneys, assigns, subsidiaries, affiliates, shareholders,
trustees, agents and other professionals and all other persons and entities to
whom any member of the Lenders would be liable if such persons or entities were
found to be liable to such Loan Party (each a "Releasee" and collectively, the
"Releasees"), from any and all past, present and future claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a "Claim" and
collectively, the "Claims"), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforeseen, past or present, liquidated or unliquidated, suspected
or unsuspected, which such Loan Party ever had from the beginning of the world
to the date hereof, or now has, against any such Releasee which relates,
directly or indirectly to the Credit Agreement, any other Loan Document, or to
any acts or omissions of any such Releasee with respect to the Credit Agreement
or any other Loan Document, or to the lender-borrower relationship evidenced by
the Loan Documents, except for the duties and obligations set forth in any of
the Loan Documents or in this Amendment.


AS TO EACH AND EVERY CLAIM RELEASED HEREUNDER, EACH LOAN PARTY HEREBY REPRESENTS
THAT IT HAS RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO THE RELEASES
CONTAINED HEREIN, AND HAVING BEEN SO ADVISED, SPECIFICALLY WAIVES THE BENEFIT OF
THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA WHICH PROVIDES AS
FOLLOWS:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.


Each Loan Party each acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and


- 5 -

--------------------------------------------------------------------------------




complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.


(c)Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release, If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by such Releasee as a result of such violation.


8.Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


9.Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification is made in accordance with the terms and provisions of Section 14.1
of the Credit Agreement.


10.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


11.Effect on Loan Documents.


(a)The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect.


(b)Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "herein", "hereof" or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to "the Credit Agreement", "thereunder", "therein",
"thereof' or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.


- 6 -

--------------------------------------------------------------------------------






(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.


(d)This Amendment is a Loan Document.


(e)Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms "includes" and "including" are not limiting, and the term "or"
has, except where otherwise indicated, the inclusive meaning represented by the
phrase "and/or". The words "hereof', "herein", "hereby", "hereunder", and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to any Person shall be construed to include such Person's
successors and assigns.


12.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


13.Reaffirmation of Obligations. Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens and security interests heretofore granted, pursuant to and in
connection with the Guaranty and Security Agreement (and all amendments and
supplements thereto), the Aircraft and Engine Security Agreement (and all
amendments and supplements thereto), or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof. Each Loan Party hereby further does grant to Agent, for
the benefit of each member of the Lender Group and the Bank Product Providers, a
perfected security interest in the Collateral (as defined in the Guaranty and
Security Agreement) and the Collateral (as defined in the Aircraft and Engine
Security Agreement) in order to secure all of its present and future obligations
under the Loan Documents.


14.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


15.Guarantors. Each of the undersigned Guarantors consents to the amendments to
the Loan Documents contained herein. Although the undersigned Guarantors have
been informed of the matters set forth herein and have consented to same, each
Guarantor understands that no member of the Lender Group


- 7 -

--------------------------------------------------------------------------------




has any obligation to inform it of such matters in the future or to seek its
acknowledgement or agreement to future consents, waivers, or amendments related
to the Credit Agreement, and nothing herein shall create such a duty.


[signature pages follow]






- 8 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation




By: /s/ David L. Lancelot
Name:
Title:



EAC ACQUISITION CORPORATION, a Delaware corporation




By: /s/ David L. Lancelot
Name:
Title:



ERICKSON HELICOPTERS, INC. (formerly known as. Evergreen Helicopters, Inc.), an
Oregon corporation




By: /s/ David L. Lancelot
Name:
Title:



ERICKSON TRANSPORT, INC. (formerly known as Evergreen Helicopters of Alaska,
Inc.), an Alaska. corporation




By: /s/ David L. Lancelot
Name:
Title:







--------------------------------------------------------------------------------




EVERGREEN HELICOPTERS INTERNATIONAL, INC., a Texas corporation




By: /s/ David L. Lancelot
Name:
Title:



EVERGREEN EQUITY, INC., a Nevada corporation




By: /s/ David L. Lancelot
Name:
Title:



EVERGREEN UNMANNED SYSTEMS, INC., a Delaware corporation




By: /s/ David L. Lancelot
Name:
Title:











--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, Lead Arranger, Book Runner, Syndication Agent, Documentation Agent, and a
Lender




By: /s/ David Klayes
Name: David Klayes
Title: duly authorized signor











--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender




By: /s/ Mary Kay Coyle
Name: Mary Kay Coyle
Title: Managing Director



By: /s/ Kelvin Ji
Name: Kelvin Ji
Title: Director









--------------------------------------------------------------------------------




BANK OF THE WEST, as a Lender




By: /s/ Joel Spencer
Name: Joel Spencer
Title: Vice President









--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By: /s/ Eric Dettmer
Name: Eric Dettmer
Title: Vice President







